    Case: 3:19-cr-00039-RAM-RM Document #: 197 Filed: 01/19/21 Page 1 of 2




                           DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                      )
                                               )
                      Plaintiff,               )
                                               )
                      v.                       )      Case No. 3:19-cr-0039
                                               )
HECTOR HERNANDEZ SAVCEDO,                      )
                                               )
                      Defendant.               )
                                               )

                                           ORDER
       BEFORE THE COURT is Defendant Hector Hernandez Savcedo’s (“Savcedo”) motion
to continue sentencing hearing, filed on January 12, 2021. (EFC No. 194.) Savcedo’s
sentencing hearing is currently scheduled for January 21, 2021. Savcedo, through his
counsel, requests that his hearing be continued to a date after March 15, 2021. For the
reasons below, the Court will grant the motion in part and deny in part.
       In support of his motion, Savcedo argues that he has not reviewed or discussed the
Presentence Report (“PSR”) with counsel, due to his counsel’s hesitancy to visit Guaynabo
during the pandemic. Savcedo asserts that his counsel has not been vaccinated for COVID-19
and “[t]here is currently a COVID-19 spread at the [location] where federal inmates are held,”
as well as at MDC Guaynabo. Id. at 2. Savcedo represents that a “Safety Valve debriefing” is
also pending in this case. Id. Savcedo therefore requests that his sentencing hearing be
continued until at least March 15, 2021, or in the alternative that the sentencing hearing be
held by video teleconference (“VTC”). Savcedo states that the United States “has expressed
no objection to [the motion].” Id.
       Ordinarily, and pursuant to Federal Rule of Criminal Procedure 43, a “defendant must
be present at . . . sentencing.” Fed. R. Crim. P. 43(a)(3). However, due to the COVID-19
pandemic, Congress provided that under certain circumstances a sentencing may be
conducted by video teleconference. On March 27, 2020, Congress passed the Coronavirus
Aid, Relief, and Economic Security Act (“CARES Act”). Among its many provisions, the CARES
     Case: 3:19-cr-00039-RAM-RM Document #: 197 Filed: 01/19/21 Page 2 of 2
United States v. Savcedo
Case No. 3:19-cr-0039
Order
Page 2 of 2

Act authorizes district courts to use video teleconferencing to hold felony sentencings with
the consent of the defendant after consultation with counsel. See CARES Act, § 15002(b)(2),
H.R. 748, 248-49; id. § 15002 (b)(4) (“Video teleconferencing . . . authorized under paragraph
. . . (2) may only take place with the consent of the defendant . . . after consultation with
counsel.”).
        Here, there is no representation that Savcedo has consented to appearing via VTC at
his sentencing hearing. However, Savcedo has articulated a basis to continue the hearing due
to COVID-19 conditions.
        Accordingly, it is hereby
        ORDERED that Defendant Savcedo’s Motion to Continue Sentencing Hearing (ECF No.
194) is GRANTED in part and DENIED in part. Savcedo’s request to appear at his sentencing
hearing scheduled on January 21, 2021, by VTC is DENIED without prejudice. Savcedo’s
request to continue the sentencing hearing is GRANTED; it is further
        ORDERED that Savcedo’s sentencing hearing, currently scheduled for January 21,
2021, is hereby RESCHEDULED to April 8, 2021, at 9:00 A.M. in St. Thomas Courtroom 1.


Dated: January 19, 2021                                  /s/_Robert A. Molloy
                                                         ROBERT A. MOLLOY
                                                         District Judge
